
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



COMMERCIAL LEASE AGREEMENT


        THIS LEASE AGREEMENT (the "Lease") is entered into as of the 25TH day of
June, 2002, (the "Effective Date") by and between GREENWOOD COMMUNICATIONS
CORPORATION a Georgia corporation ("Landlord") and SMALL TOWN RADIO, INC., a
Nevada corporation ("STR").


Background


        Landlord owns and desires to lease to STR, and STR desires to lease and
take from Landlord the land described on Exhibit "A" attached hereto and by this
reference made a part hereof located in, Lumpkin County, Georgia, together with
all rights, privileges, servitudes, and appurtenances belonging to or in any way
pertaining thereto (the "Premises").


Agreement


        For and in consideration of the covenants, promises and undertakings
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Landlord and STR agree:

        Section 1.    Grant of Lease; Term.    Upon the terms and conditions
hereinafter set forth, Landlord does hereby lease, demise and let unto STR, and
STR does hereby take from Landlord, the Premises, for a period of three
(3) years beginning on the Effective Date (the "Term"), for use by STR and its
permitted successors for the purposes specified in Section 2 of this Lease.
Possession of the Premises shall be delivered by Landlord to STR on the
Effective Date. Notwithstanding the foregoing, STR may terminate this Lease at
any time by notice to Landlord without further liability if STR's permits or
other approvals required from any governmental authority are canceled, expire,
or are withdrawn or terminated, or if Landlord fails to have proper ownership of
the Premises, or if STR, for any other reason, in its sole discretion,
determines that it will be unable to use the Premises.

        Section 2.    Use of Premises.    The Premises shall be utilized by STR
solely as a radio broadcasting facility, including antenna equipment, cable
wiring, back up power sources (including generators and fuel storage tanks)
related fixtures, and an antenna structure. STR shall at its own expense, obtain
any and all governmental licenses and permits necessary to continue such use.
STR shall comply with all applicable laws and regulations applicable to such use
and occupancy of the Premises.

        Section 3.    Rent.    STR shall pay monthly rent for the Premises in
the amount of $200.00. The first rental payment, shall be due on the Effective
Date. Succeeding installments shall be due and payable monthly on each monthly
anniversary of the Effective Date. All payments of rent shall be mailed or
otherwise delivered to Landlord at the address for notices in Section 15 of this
Lease, and all checks shall be made payable to Landlord. A LATE CHARGE OF TEN
PERCENT (10%) OF THE RENT DUE SHALL BE DUE AND PAYABLE TO LANDLORD IF RENT IS
NOT RECEIVED BY THE DUE DATE. Additionally any unpaid rent shall accrue interest
at the lesser of eighteen percent (18%) and the maximum amount of interest
allowed pursuant to applicable law. STR shall pay all license taxes and other
taxes levied for the operation of the business conducted and maintained on the
Premises as well as taxes and assessments lawfully levied or assessed against
the equipment, furniture, and fixtures and other personal property located on,
brought upon or stored upon the Premises.

        Section 4.    Taxes,Utilities and Services.    Landlord shall pay before
they become delinquent all taxes lawfully levied or assessed against the
Premises. STR shall pay for the cost of all gas, electricity, water, sewer,
trash removal, mowing, landscaping, telephone, and all other utilities used in
or on the Premises.

1

--------------------------------------------------------------------------------


        Section 5.    Condition, Repairs and Maintenance.    

        (a)  Maintenance by Landlord. None.

        (b)  Maintenance by STR.

        (i)    Premises Accepted. STR acknowledges that it has inspected the
Premises to its satisfaction and accepts the Premises in their present
condition.

        (ii)  STR Maintenance. STR shall at its sole expense provide general
maintenance and repairs of the Premises and shall be responsible for maintenance
of the lawn and landscaping.

        (iii)  No Waste or Nuisance. STR shall keep the Premises free from waste
or nuisance, reasonable wear and tear excepted.

        Section 6.    Assignment and Subletting.    STR shall have the right to
sublease or assign its rights under this Lease without notice to or consent of
Landlord.

        Section 7.    Fire and Casualty Damage.    If the Premises should be
materially damaged by fire, tornado or other casualty, this Lease shall
terminate without further obligation by either party to the other.

        Section 8.    Condemnation.    If, during the Term or any extension
hereof, all or any part of the Premises should be taken for any public or
quasi-public use under any governmental law, ordinance or regulation or by right
of eminent domain, or should be sold to the condemning authority under threat of
condemnation, this Lease shall terminate without further liability by either
party to the other.

        Section 9.    Option to Purchase.    Landlord hereby grants and conveys
to STR, for and during the Option Period (as defined below), an exclusive option
(the "Option") to purchase the Premises upon the terms and conditions
hereinafter set forth:

        (a)  Subject to the other provisions of this Section 9, the Option may
be exercised by STR at any time during the period commencing on the Effective
Date and continuing through and including June 23, 2005, 5:00 p.m. Eastern Time
(the "Option Period"). Anything herein to the contrary notwithstanding, STR
shall have no right to exercise the Option during the time commencing from the
date of an event of default by STR under this Lease and continuing until the
default is cured. The period of time within which the Option may be exercised
shall not be extended or enlarged by reason of STR's inability to exercise such
Option because of said event of default. If STR does not exercise its rights in
a timely manner, the Option will be of no further force or effect, and neither
Landlord nor STR shall have any further rights or obligations under this
Section 9. Anything herein to the contrary notwithstanding, upon the termination
of this Lease for any reason prior to expiration of the Option Period, without
the Option having been validly exercised, the Option shall terminate and be of
no further force or effect, and neither Landlord nor STR shall have any further
rights or obligations under this Section 9. STR may exercise the Option only by
giving written notice ("STR's Notice") to Landlord of STR's election to exercise
the Option. Upon exercise of the Option, this agreement shall constitute the
agreement between Landlord and STR for the sale and purchase of the Premises.

        (b)  The total purchase price (the "Purchase Price") of the Premises
shall be determined in the following manner: (i)  If the Option is exercised
within the first year of the Term, the Purchase Price shall be Two Hundred Three
Thousand and No/100 Dollars ($203,000.00); and (ii) if the Option is exercised
at any other time, then Henry W. Byrd shall be appointed to determine the fair
market value of the Premises; however, if Henry W. Byrd is unavailable or unable
to perform such services, then the following shall occur:

        (i)    STR shall appoint, in STR's Notice to Landlord, a disinterested
qualified appraiser who shall be a member of the American Institute of
Appraisers. Landlord shall appoint, by

2

--------------------------------------------------------------------------------

written notice given to STR ("Landlord's Notice"), a second disinterested
qualified appraiser, who shall be a member of the American Institute of
Appraisers, within twenty (20) days after STR's Notice is given to Landlord as
aforesaid. The two appraisers so appointed shall appoint a third disinterested
qualified appraiser, who shall be a member of the American Institute of
Appraisers, within twenty (20) days after its appointment. Such third appraiser
so appointed shall then furnish Landlord and STR with a written appraisal within
thirty (30) days of the last appraiser's appointment, setting forth the
appraiser's determination of the fair market value of the Premises. In the event
the American Institute of Appraisers is not in existence at the time of exercise
of the Option, the appraisers to be appointed hereunder shall be members of a
professional real estate appraiser organization comparable in standing to the
American Institute of Appraisers.

        (c)  STR shall pay for all of the costs of the appraisal.

        (d)  In the event the Option is exercised, the "Closing" (herein so
called), shall take place at the offices of Baker Donelson Bearman & Caldwell,
PC, 5 Concourse Parkway, Suite 900, Atlanta, GA 30328 on or before 5:00 p.m.
Eastern Time on the 90th day following giving by STR of STR's Notice, and the
Closing shall occur, subject to the foregoing, on such date and at such time and
place in the State of Georgia as STR may designate by notice to Landlord. The
Purchase Price shall be paid at Closing as follows: (i) Five percent (5%) of the
Purchase Price shall be paid in cash, by wire transfer or by cashier's or
certified check; and (ii) STR shall execute a Promissory Note in the amount of
the remaining portion of the Purchase Price with the principal terms of interest
only for a period of two (2) years and with a full amortization of principal and
interest over an additional eight (8) years at the interest rate of nine (9%)
percent per annum in a form acceptable to Landlord (the "Promissory Note"). STR
shall also execute a first priority deed to secure debt of the Premises to
secure the Promissory Note in a form acceptable to Landlord. Notwithstanding
anything to the contrary, in the event this option is assigned or transferred to
any third party, other than an affiliate of STR, then the full Purchase Price
shall be paid at closing in cash, by wire transfer or by cashier's or certified
check.

        (e)  Landlord agrees to convey by limited warranty deed good and
marketable title to the Premises (less any portion of the Premises condemned
from and after the date hereof), subject to (i) all utility, sewer, access, and
drainage easements, and any other easements, covenants, restrictions,
reservations, and rights of way as of the date Landlord receives STR's Notice,
affecting the Premises, (ii) zoning ordinances affecting the Premises, (iii) ad
valorem taxes and assessments not yet due and payable, (iv) such matters as
would be disclosed by a current accurate survey and inspection of the Premises,
(v) rights of parties in possession of the Premises, and (vi) the standard or
printed exclusions and standard or printed exceptions in the form of owner's
title policy referenced below. "Good and marketable title" for purposes of this
agreement shall mean such title as a title insurance company satisfactory to the
parties, and licensed to do business under the laws of the State of Georgia,
will insure, at STR's expense, on its standard ALTA title policy, at rates not
in excess of the standard published rates then in effect.

        (f)    Landlord shall pay the Georgia Transfer Tax imposed on the
conveyance at the time of Closing. STR shall pay the cost of recording said deed
and costs of title examination and title insurance premiums, if any. All real
estate ad valorem taxes for the year in which Closing occurs shall be prorated
as of the date of Closing. If the Closing shall occur before the tax rate is
fixed for the year in which the Closing occurs, such taxes shall be apportioned
on the basis of the tax rate for the preceding tax year applied to the latest
assessed valuation. If such apportionment shall be incorrect based upon the
actual tax bill when issued, the party receiving the excess proration shall,
upon demand, reimburse the other to correct the malapportionment. The provisions
of this paragraph (f) shall survive the Closing.

3

--------------------------------------------------------------------------------




        (g)  Landlord and STR each represent to the other that they are not
represented by and are not presently enlisting the services of a broker or other
agent in connection with the Option or the purchase and sale of the Premises.
Landlord and STR shall each indemnify and hold harmless the other from and
against any and all claims for brokerage commissions, finder's fees or other
similar fees and all costs, liability, expense and claims made thereunder or in
connection therewith.

        (h)  The Option shall be subordinate to any and all deeds to secure
debt, mortgages or other conveyances of, or liens or encumbrances against, the
Premises securing any debt whether now existing or hereafter incurred. The terms
of this provision shall be self-operative, and no further instrument of
subordination shall be required. Upon request of any party in interest, however,
STR shall execute promptly such instruments or certificates as may be reasonably
required to further evidence the intent of this provision, whether the
requirement is that of Landlord or any Mortgagee or other party in interest.

        (i)    The Option shall be binding upon, and inure to the benefit of,
the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.

        (j)    Time is of the essence hereof.

        (k)  The parties acknowledge that Landlord may wish to enter into a like
kind exchange (either simultaneous or deferred) with respect to the Premises
(the "Exchange") pursuant to the applicable provisions of Section 1031 of the
Internal Revenue Code of 1986, as amended. Notwithstanding anything to the
contrary contained herein, Landlord shall have the right to assign its interest
under this Option agreement without STR's consent for the sole purpose of
enabling Landlord to effectuate the Exchange, and STR shall cooperate in all
reasonable respects with Landlord to effectuate such Exchange.

        (l)    This Section 9 constitutes the entire agreement of the parties
hereto with respect to the Option, and no representations, warranties,
inducements, promises, or agreements (oral or otherwise) between the parties not
embodied herein shall be of any force or effect.

        (m)  This Lease and rents paid pursuant to this Lease are consideration
for this Option and Landlord agrees to execute and deliver to STR a Memo of this
option for recording in the real estate records where the Premises are located.

        Section 10.    Insurance.    STR shall carry Comprehensive General
Liability Insurance with limits of not less than One Million ($1,000,000.00)
Dollars per occurrence and One Million ($1,000,000.00) Dollars in the aggregate.

        Section 11.    Default by STR.    The following events shall be deemed
to be events of default under this Lease:

        (a)  Failure of STR to pay any installment of the Rent hereunder on the
date that same is due and such failure shall continue for a period of ten
(10) business days following such due date.

        (b)  Failure of STR to comply with any of its obligations under this
Agreement.

        Section 12.    Remedies.    In the event of the occurrence of any event
of default listed in Section 11, in addition to any other of its rights,
remedies and privileges under Georgia law, the Landlord shall have the right to
re-enter the Premises and let them for such price and on such terms as may be
immediately obtainable and apply the net amount realized to the payment of the
rent due by STR.

        Section 13.    Waiver of Default.    No wavier by the parties hereto of
any default or breach of any term, condition or covenants of this Lease shall be
deemed to be a waiver of any subsequent default or breach of the same or any
other term, condition, or covenant hereof. No provision of this Lease can be
waived except by written instrument executed by the party from which the waiver
is required.

4

--------------------------------------------------------------------------------


        Section 14.    Quiet Enjoyment.    Subject to the terms herein, Landlord
represents and covenants that it owns the Premises free and clear of all liens
and encumbrances and that it has full right, power, and authority to make this
Lease, and that STR, upon payment of the rent and performance of the covenants
on STR's part to be performed, shall and may peaceably and quietly have, hold,
and enjoy the Premises during the Term and any renewal or extension thereof.
Landlord agrees to make reasonable efforts to protect STR from interference or
disturbance by other tenants or third persons; however, Landlord shall not be
liable for any such interference or disturbance, nor shall STR be released from
any of the obligations of this Lease because of such interference or
disturbance, unless the prevention or remediation of such interference or
disturbance is reasonably possible and Landlord fails to so prevent or remedy.

        Section 15.    Notices.    Any notice or document required or permitted
to be delivered hereunder, and payment of rent, may be delivered in person or
shall be deemed to be delivered, when deposited in the United States mail,
postage prepaid, addressed to the parties at the addresses indicated below, or
at such other addresses as may have theretofore been specified by written notice
delivered in accordance herewith:

If to Landlord:

Greenwood Communications Corporation
91 Lake Circle
Dahlonega, GA 30553
Attention: CEO

If to STR:

Small Town Radio, Inc,
12600 Deerfield Parkway
Suite 100
Alpharetta, GA 30004
Attention: CEO

        Section 16.    STR's Representations, Warranties and Covenants.    The
STR hereby represents, warrants and covenants as follows:

        (a)  That upon expiration of the term of this Lease, including any
renewal periods thereof, the STR shall peaceably quit and surrender possession
of the Premises.

        (b)  STR shall not encumber or subject the interest of the Landlord in
the Premises to any mechanic's, materialmen's or other liens of any nature
whatsoever, and upon the filing of any such lien, the failure of the STR to have
the same removed from the record promptly shall constitute violation of this
Lease and entitle Landlord, at its option, to take any legal action elsewhere in
this Lease reserved to Landlord.

        Section 17.    Hazardous and Toxic Materials.    Landlord represents
that it has no knowledge of any substance, chemical or waste (collectively,
"substance") on the Premises that is identified as hazardous, toxic or dangerous
in any applicable federal, state or local law or regulation. STR will not
introduce or use any such substance on the Premises, other fuel and lubricants
for the generator and for power equipment used to maintain the Premises.

        Section 18.    Miscellaneous.    

        (a)  Amendments to Lease. No changes in the terms, conditions and
covenants contained herein shall be valid unless set forth in writing, executed
by both Landlord and STR and attached to this Lease.

5

--------------------------------------------------------------------------------

        (b)  Entire Agreement. This Lease embodies the entire agreement between
Landlord and STR relative to the leasing of the Premises and supersedes all
other agreements, including all prior negotiations conducted either in writing
or orally. There are no oral or written agreements existing between Landlord or
STR relative to the leasing of the Premises that are not expressly set forth
herein.

        (c)  Attorney's Fees. If, on account of any breach or default by
Landlord or STR of their respective obligations under this Lease, it shall
become necessary for the other to employ an attorney to enforce or defend any of
its rights or remedies hereunder, and should such party prevail, it shall be
entitled to any reasonable attorney's fees and court costs incurred in such
connection, the amount of which shall be fixed by the curt and shall be made a
part of the judgment rendered.

        (d)  Governing Law. The laws of the State of Georgia shall govern the
validity, construction, enforcement and performance of this Lease and all other
documents or instruments delivered pursuant hereto.

        (e)  Severability. If any provision in this Lease should be held to be
invalid or unenforceable, the validity and enforceability of the remaining
provisions of this Lease shall not be affected thereby.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

Landlord:   STR:
Greenwood Communications Corporation
 
Small Town Radio, Inc.
By:
/s/  DOUG ROY      

--------------------------------------------------------------------------------

Doug Roy, Chief Financial Officer
 
By:
/s/  DANIEL W. HOLLIS      

--------------------------------------------------------------------------------

Daniel W. Hollis, Chairman and CEO
Attest:
 
Attest:
By:
/s/  LEE ANN ROY      

--------------------------------------------------------------------------------

Lee Ann Roy, Secretary
 
By:
/s/  GERARDO M. BALBONI      

--------------------------------------------------------------------------------

Gerardo M. Balboni II, Assistant Secretary

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



COMMERCIAL LEASE AGREEMENT
Background
Agreement
